DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to applicant’s communication filed January 27, 2021 in response to PTO Office Action dated January 19, 2021.  The applicant’s remarks and amendment to the specification and/or claims were considered with the results that follow.
	Claims 1-7, 9, 10, and 12-22 have been presented for examination in this application.  In response to the last Office Action, claims 1-3, 5, 7, 10 and 18 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US# 2014/00717530) in view of Hoang et al. (US# 2014/0181363).




a second storage area; [SLC] and
a controller configured to provide device information containing information on the first storage area and the second storage area to an external host device, to allow a first access type of the external host device to the first storage area, and to allow a second access type of the external host device to the second storage area [0034, lines 1-3; para 0035-0036. The claim recites a first access type and second access type without further describing the bounds of what makes a first access type or second access type.  Since the size of the data is used to determine whether the data is stored in the SLC or MLC, the access types are interpreted as relative to the type of memory that is to be accessed],
wherein the device information indicates that the first storage area stores a file system and is accessed based on the file system, and the second storage area is used as a random access memory independent of the file system [Although not explicitly recited by Shin, one of ordinary skill in the art would recognize that SLC and MLC flash memories differ in the amount of data stored per cell.  Because of this, separate logical to physical addressing schemes are required to access each memory separately to both access and write data to the cells of each memory.  Therefore any ‘filesystem’ for accessing data in a MLC memory would not function by the same address translation method as accessing data in a SLC memory,  and thus accessing said SLC would be independent of the ‘filesystem’ translation system used to fully access the MLC.  
[The claimed subject matter indicates that the second storage area acts as a random access memory, but does not indicate the context to what system or device the second storage device is meant to function as a RAM for.  As is well known in the art, SLC memories comprise quicker load and write times relative to MLC memories, and would therefore be a proper place for storage of data that is meant to be accessed quickly, which is the benefit of using RAMs].

Hoang et al. teaches a multiple SSD subsystem wherein the first storage area is configured to be programmed using a first programming unit data size (same block size) that is the same as a second programming unit data size of the second storage area, and wherein a unit size of data communicated in the second access type is smaller than the second programming unit data size (page sizes may vary from 512 to 8k) [0029].  Hoang et al. teaches that each of the MLC and SLC may incorporate the same, or different, size of blocks (programming unit data size) and pages (unit data size) Therefore it would have been obvious to one of ordinary skill in the art having the teachings of Shin and Hoang et al. before them at the time the invention was made to modify the flash system of Shin to include the variable data sizes of Shin et al., because then the SLC and MLC can be adapted according to application objectives, requirements and environment, as taught by Hoang et al. [0026, lines 1-4].

Regarding claim 2, Shin teaches wherein a unit size of data communicated in the first access type is different from the unit size of data communicated in the second access type [0044; 0005; see also effect of data size on memory mode, 0040].

Regarding claim 3, Hoang et al. teaches wherein  a unit size of data communicated in the first access type is several kilobytes (16k to 5k12k), and  the unit size of data communicated in the second access type is several bytes (512 to 8k).

Regarding claim 4, Shin teaches wherein the controller comprises:

a second flash translation layer configured to convert a second logical address of the second storage area that is received from the external host device to a second physical address of the second storage area [0013].

Regarding claim 5, Shin teaches a minimum size of data that may be addressed by the first logical address is different from a minimum size of data that may be addressed by the second logical address [0005].  [see also Hoang et al. 0029].

Regarding claim 7, Shin teaches wherein the first access type is based on a first address system of a secondary memory [faster SLC to serve caching function] having a minimum size of data that may be addressed equal to a first addressable unit size [page size, Hoang et al. 0029], and
wherein the second access type is based on a second address system of a main memory [slower MLC] having a minimum size of data that may be addressed equal to a second addressable unit size that is smaller than the first addressable unit size [block size, Hoang et al. 0029].

Regarding claim 9, Shin teaches wherein the first access type is executed when a request comprising a first code indicating the first access type is received, and
the second access type is executed when a request including a second code comprising the second access type is received [0035-0036; code = < and (= or >) threshold sizes].



Claims 10, 12-19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable Yano (US# 10,248,317) in view of Hoang et al. (US# 2014/0181363).
Regarding claim 10, Yano teaches a storage system, comprising: a random access memory (101 or 120);
a storage device (102) comprising a first storage area (10) and a second storage area (101)[ where (101) is a NOR flash memory; col. 58, lines 36-39];
a direct memory access (DMA) (116) controller communicatively coupled to the random access memory (101) and the storage device (102);
 a first processor (107) configured to communicate with the DMA controller to load first data that is stored in the first storage area into the random access memory and to access the first data loaded into the random access memory [col. 61, lines 18-25; 107 includes 122 that controls data between 101 and 10] ; and a second processor (119), different from the first processor, that is configured to directly access second data stored in the second storage area(101) independent of communication with the DMA controller [Fig. 53],
Yano et al. does not clearly recite that wherein the first processor is configured to access the first storage area utilizing a first access type having a minimum size of data that may be addressed that is equal to a first addressable unit size,
wherein the second processor is configured to access the second storage area utilizing a second access type having a minimum size of data that may be addressed that is equal to a second addressable unit size,
wherein the first storage area is configured to be programmed using a first programming unit data size that is the same as a second programming unit data size of the second storage area, and
wherein the second addressable unit size is smaller than the second programming unit data size.

wherein the second processor is configured to access the second storage area utilizing a second access type having a minimum size of data that may be addressed that is equal to a second addressable unit size(page size 512-8k),
wherein the first storage area is configured to be programmed using a first programming unit data size that is the same as a second programming unit data size of the second storage area (block sizes may be equal, 16k-512k), and
wherein the second addressable unit size is smaller than the second programming unit data size (page sizes may be different between the two flash devices) [0029].

Hoang et al. teaches a multiple SSD subsystem, including NAND and NOR flash memories, wherein the first storage area is configured to be programmed using a first programming unit data size (same block size) that is the same as a second programming unit data size of the second storage area, and wherein the addressable unit size is smaller than the programming size(page sizes may vary from 512 to 8k) [0029].  

Hoang et al. teaches that each of the MLC and SLC may incorporate the same, or different, size of blocks (programming unit data size) and pages (addressable unit data size) Therefore it would have been obvious to one of ordinary skill in the art having the teachings of Shin and Hoang et al. before them at the time the invention was made to modify the flash system of Shin to include the variable data sizes of Shin et al., because then the SLC and MLC can be adapted according to application objectives, requirements and environment, as taught by Hoang et al. [0026, lines 1-4].

wherein the second processor is configured to access the second storage area independent of the file system [storage and directory system of NAND and DRAM area separate and thus independent of each other].

Regarding claim 13, Yano teaches wherein the second processor is further configured to access the first data loaded on the random access memory by the first processor [DRAM 101; col. 61, lines 12-16].

Regarding claim 14, Yano teaches wherein the first processor is configured to load the first data from the first storage area into the random access memory in response to a request of the second processor [col.61, lines 12-16].

Regarding claim 15, Yano teaches wherein the first processor (107) is further configured to directly access the second data in the second storage area [by way of 116; Fig. 53].

Regarding claim 16, Yano teaches wherein the first processor is further configured to load third data stored in the second storage area on the random access memory in response to a request of the second processor, and


Regarding claim 17, Yano teaches wherein the first processor comprises a central processing unit (CPU) [107, Fig. 53], and
wherein the second processor comprises a neuromorphic processing unit (NPU) or a graphic processing unit (GPU) [col. 61, line 59 – col. 62, line19; where GPU is not shown but incorporated within (304) by way of AGP bus for indirectly accessing storage including ssd 100].

Regarding claim 18, Yano teaches storage system, comprising: …
a storage device comprising a first storage area (10) and a second storage area (101) [where (101) is a NOR flash memory]; a first processor (107) configured to access the first storage area utilizing a first access type having a first unit size [col. 61, lines 18-25]; and
a second processor (119), different from the first processor, that is configured to access second data stored in the second storage area utilizing a second access type …[0034, lines 1-3; para 0035-0036. The claim recites a first access type and second access type without further describing the bounds of what makes a first access type or second access type.  Since the size of the data is used to determine whether the data is stored in the SLC or MLC, the access types are interpreted as relative to the type of memory that is to be accessed],
wherein the first processor …uses the first storage area and the second storage area as a first secondary memory and a second secondary memory respectively and
wherein the second processor uses … the second storage area as a second random access memory  and uses the first storage area as the first secondary memory [col. 61, lines 12-25]


What Yano fails to clearly recite is the use of a random access memory.  Hoang et al. teaches a RAM [0034, lines 9-11].
Yano also fails to teach the following, which is taught by Hoang et al.: a second access type having a minimum size that may be addressed that is equal to a second unit size that is different from the first unit size (page sizes may be different) [0029],
wherein the first processor uses the random access memory as a first random access memory [0030, lines 3-6 and 0034, lines 9-16].
wherein the second processor uses the first random access memory as the first random access memory [0030, lines 3-6 and 0034, lines 9-16],
wherein the first storage area is configured to be programmed using a fist programming unit data size that is equal to a second programming unit data size of the second storage area [blocks may be same size, 0029]
Hoang et al. teaches a multiple SSD subsystem, including NAND and NOR flash memories, wherein the first storage area is configured to be programmed using a first programming unit data size (same block size) that is the same as a second programming unit data size of the second storage area, and wherein the addressable unit size is smaller than the programming size(page sizes may vary from 512 to 8k) [0029].  
Hoang et al. teaches that each of the MLC and SLC may incorporate the same, or different, size of blocks (programming unit data size) and pages (addressable unit data size) Therefore it would have been obvious to one of ordinary skill in the art having the teachings of Yano and Hoang et al. before them at the time the invention was made to modify the flash system of Yano to include the variable data sizes of Shin et al., because then the SLC and MLC can be adapted according to application objectives, requirements and environment, as taught by Hoang et al. [0026, lines 1-4].


Regarding claim 19, Hoang et al. teaches wherein the second processor is configured to access the second storage area using a command comprising an indicator (address) that the access is independent of a file system of the storage device [directory and table for data/addressing of one type of SLC or MLC NAND [0029] is separate from other type of NOR/DRAM memory [Yano col. 58, lines 34-38].

Regarding claim 22, Hoang et al. teaches wherein the first unit size in which the access of the first access type is executed is greater than one kilobyte in length, and wherein the second unit size in which the access of the second access type is executed is less than one kilobyte in length [0029; pages may be less and greater than 1k].



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (as above) in view of Hoang et al. (as above) and further in view of Yano (as above).
Shin and Hoang et al. teaches data usage but fails to teach ECC incorporation and error correction systems.  Yano teaches adding error correction data, including a first error correction block configured to execute an error correction encoding or decoding in a first unit size of data, responsive to the controller accessing the first storage area; and a second error correction block configured to execute the error correction encoding or decoding in a second unit size of data, responsive to the controller accessing the second storage area [col. 30, lines 64-67; col. 61, lines 4-16].  Therefore it would have been obvious to one of ordinary skill in the art having the teachings of Shin, Hoang et al., and Yano before them at the time the invention was made to modify the system of Shin to include the ECC system of Yano because then a measure of error correction could be incorporated in order to facilitate proper data usage and results.

20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yano (as above) and Hoang et al. (as above) in view of OFFICIAL NOTICE.
Regarding claim 20, Yano and Hoang et al. teach controllers for accessing their respective flash memories but fail to teach, the controller comprising:
a first flash translation layer configured to convert a first logical address of the first storage area that is received from the first processor to a first physical address of the first storage area; and
a second flash translation layer configured to convert a second logical address of the second storage area that is received from the second processor to a second physical address of the second storage area,
wherein the controller is configured to access the first storage area using the first flash translation layer or the second storage area using the second flash translation layer based on the indicator of the command.
However, one of ordinary skill would recognize that flash translation layers are required for address translation for accessing flash memory, amongst other operations such as garbage collection .


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (as above) and Hoang et al. (as above) as applied to claims 1-5, 7, and 9 above, and further in view of Watanabe et al. (US# 2017/0068621].
Regarding claim 21, Shin and Hoang et al. fail to teach wherein the first access type is executed responsive to receiving … a first code indicating the first access type, and wherein the second access type is executed responsive to receiving … a second code indicating the second access type [writing to specific memory type based on size of data to be stored; see claim 1 above].  Watanabe et al. teaches a universal flash storage (UFS) storage device [0028; UFS storage device, who’s usage inherently requires the necessary protocols for data access and storage].  Therefore it would have been obvious to one of ordinary skill in the art having the teachings of Shin, Hoang et al. and Watanabe et al. before them at the time the invention was made to modify the flash system of Shin and Hoang et al. to include the UPS device of Watanabe et al., because then dedicated channels allowing simultaneous reading and writing could occur with command queueing.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9, 10, and 12-22 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Adam Queler, phone number 571-272-4140, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703 872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.


/BRIAN R PEUGH/Primary Examiner, Art Unit 2137